        Case 3:21-cv-00051-DPM Document 5 Filed 04/06/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

PAUL ALTON HOLT, JR
ADC #160885                                                    PLAINTIFF

v.                        No: 3:21-cv-51-DPM

JOHN ST ALEY, Sheriff, Lonoke County;
K FLUD, Administrator, Lonoke County
Jail; J GIBSON, Medical Officer, Lonoke
County Jail; and D BERRYMAN,
Transport Officer, Lonoke County                          DEFENDANTS


                                 ORDER
     1. The Court withdraws the reference.
     2. Holt hasn't filed an amended complaint; and the time to do so
has passed. Doc. 4. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.


                                                           ~
                                        D .P. Marshall Jr.
                                        United States District Judge
